Judge Underwood
delivered the Opinion of the Court
The Madison Gounty Court, on the motion of the administrators of James Stevens, deceased, appointed commissioners to allot to Elizabeth Stevens, the widow, her dower in the estate.
The commissioners made a very vague report, which the county court “ordered to he recorded,” without stating that it was approved or confirmed.
Administrators have no authority to procure an , assignment of dower: the widow and heirs are not bound by proceedings upon their motion.
To reverse these proceedings, various persons sue out a writ of error, as plaintiffs, against Elizabeth Stevens, the widow, as defendant. There is no proof that the plaintiffs in error are the heirs of James Stevens, deceased. They are not, upon the face of the record, connected with the proceedings ; and they do not even prosecute their writ of error, in the character of heirs. Presenting themselves in the attitude of strangers, and showing no interest whatever, the writ of error sued out by them, must be quashetl. It is not perceived how they can be prejudiced, if they are in truth the heirs of James Stevens, deceased, by proceedings commencing illegally, and to which they were not parties, .and which the widow seems to be protesting against as well as they.
Administrators have no right, or authority, to apply for the appointment of commissioners to assign dower.
The writ of error is quashed. The defendant in error must recover her costs.